Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 13, 2021

                                        No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                                 v.

                               CITY OF SAN ANTONIO, TEXAS,
                                         Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-26125
                              Honorable Aaron Haas, Judge Presiding


                                           ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

       On October 8, 2021, appellants Bexar County Emergency Services District No. 5 and
Bexar County Emergency Services District No. 10 filed a Motion to Reconsider Request for Oral
Argument. After consideration, the motion is denied.

           It is so ORDERED on this 13th day of October, 2021.

                                                                    PER CURIAM




           ATTESTED TO: _____________________________
                        ICHAEL A. CRUZ, Clerk of Court